DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  CHRISTINE HELLER, ROBERT TRIBBLE and MICHAEL ANTHONY
                         HELLER,
                        Appellants,

                                    v.

MTGLQ INVESTORS LP and U.S. BANK NATIONAL ASSOCIATION, AS
 INDENTURE TRUSTEE ON BEHALF OF AND WITH RESPECT TO
  AJAX MORTGAGE LOAN TRUST 2018-B, MORTGAGE BACKED
                         NOTES,
                        Appellees.

                              No. 4D19-2339

                          [February 13, 2020]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Scott R. Kerner, Judge; L.T. Case
No. 2014-CA-003878.

   Michael Anthony Heller, Jupiter, Christine Heller, Jupiter, and Robert
Tribble, Lake City, pro se.

   Richard S. McIver and H. Michael Muniz of Kass Shuler, P.A., Tampa,
and James S. Telepman of Cohen, Norris, Wolmer, Ray, Telepman &
Cohen, P.A., North Palm Beach, for appellee U.S. Bank National
Association.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.